USCA4 Appeal: 22-6706      Doc: 11         Filed: 09/27/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6706


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        FREDERICK EUGENE FIELDS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:17-cr-00015-BO-1)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Frederick Eugene Fields, Appellant Pro Se. Rudy E. Renfer, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6706      Doc: 11          Filed: 09/27/2022     Pg: 2 of 2




        PER CURIAM:

               Frederick Eugene Fields appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United States

        v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct.

        383 (2021). We have reviewed the record and conclude that the district court did not abuse

        its discretion in analyzing the relevant 18 U.S.C. § 3553(a) factors. See United States v.

        High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court’s order denying

        compassionate release where “[t]he court’s rationale . . . was both rational and legitimate

        under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to allow for

        meaningful appellate review” (internal quotation marks omitted)). We therefore affirm the

        district court’s order and deny Fields’ motion to appoint counsel. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2